Citation Nr: 0031214	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD) and dyspepsia.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by diarrhea and abdominal pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1993, including service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the claim of service connection for stomach upset and 
frequent diarrhea as due to undiagnosed illness.  A notice of 
disagreement was submitted in December 1998.  In March 1999, 
a statement of the case, which characterized the issue as 
service connection for dyspepsia and GERD (claimed as stomach 
upset and frequent diarrhea due to undiagnosed illness), was 
issued.  The veteran submitted his substantive appeal in 
March 1999.  

The veteran's substantive appeal also reflected his 
disagreement with the August 1998 denial of his claim for 
migraine headaches, including loss of vision in the left eye, 
as well as a claim of service connection for joint pain and 
fatigue.  Therefore, these claims are pending since 38 C.F.R. 
§ 19.26 requires the issuance of a statement of the case.  
They will be remanded to the RO, rather than referred.  
Manlincon v. West, 12 Vet. App. 238 (1999).

An upper gastrointestinal series with small bowel follow-
through was scheduled for November 1998, but the veteran 
failed to appear.  In December 1998, the veteran informed VA 
that he was unable to report for the examination and 
expressed his willingness to report for an examination in 
January or February 1999.  Additional examinations were 
scheduled for March and April 1999, but the veteran failed to 
report for them.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

As noted in the Introduction, the claims of service 
connection for migraine headaches, including loss of left eye 
vision, fatigue, and joint pain have been pending since the 
veteran's notice of disagreement in March 1999.  He is 
entitled to a statement of the case on these issues.  

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The veteran should be afforded 
another gastrointestinal examination.  
Reasonable efforts to schedule the 
examination should be documented in the 
claim folder.  The examiner is asked to 
provide an examination following the 
AMIE worksheet "Guidelines for 
Disability Examinations in Gulf War 
Veterans", with particular attention to 
the veteran's GERD, dyspepsia, diarrhea, 
and abdominal pain.  In addition, with 
respect to any diagnosed illness found 
on examination, such as GERD, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the symptoms exhibited in service 
were the initial manifestations of the 
illness, or the illness is otherwise the 
result of a disease or injury in 
service.


2.  The RO should issue a statement of 
the case addressing the issues of 
service connection for migraine 
headaches, including loss of left eye 
vision, and fatigue and joint pain.  The 
veteran should be informed that a timely 
substantive appeal will be necessary if 
he wishes review by the Board.


3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


